



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Paquet,









2016 BCCA 31




Date: 20160125

Docket: CA43334

Between:

Regina

Respondent

And

Justin
Dwayne Paquet

Appellant






Before:



The Honourable Mr. Justice Lowry

The Honourable Mr. Justice Frankel

The Honourable Mr. Justice Fitch




On appeal from:  An
order of the Provincial Court of British Columbia, dated June 27, 2013 (
R.
v. Paquet
, Surrey Docket 197625-3C).




Counsel for the Appellant:



L. J. Helps





Counsel for the Respondent:



E. A. Campbell





Written Joint Submission filed:



January 11, 2016





Place and Date of Judgment:



Vancouver, British
  Columbia

January 25, 2016









Written Reasons of the Court








Summary:

The appellant applies for an
adjustment of time in custody in accordance with R. v. Summers, 2014 SCC 26. 
Held: Appeal allowed.  The appellant was entitled to a credit on a 1:1.5 basis.

Reasons for Judgment of the Court:

[1]

The appellant was convicted on June 19, 2013, of robbery (count 1) with
an imitation firearm (count 3), disguising his face with intent to commit an
indictable offence (count 2), and willfully resisting or obstructing a peace
officer (count 5).  He was sentenced on June 27, 2013, to 6 years
imprisonment for each of counts 1 and 2, to be served concurrently, 1 year
imprisonment on count 3, consecutive to counts 1 and 2, and 6 months
imprisonment, concurrent, on count 5.  At the time of sentencing for another
matter (June 21, 2013), he had been in custody for 201 days for which he
received credit on a 1:1 basis.

[2]

The record indicates that upon learning of the Supreme Court of Canadas
decision in
R. v. Summers
, 2014 SCC 26, he pursued his wish to appeal
his sentence.

[3]

The Crown does not oppose the granting of credit at a rate of 1:1.5. 
The appellant is not otherwise disqualified from such credit under
s. 719(3.1) of the
Criminal Code
.

[4]

An extension of time for the filing of this appeal is granted and leave
to appeal is granted.  The appeal is allowed to the extent that the concurrent sentences
on counts 1 and 2 are reduced to 5 years and 63 days imprisonment,
after allowing a credit of a further 101 days for pre-sentence custody, for a
total credit of 302 days.

The Honourable Mr. Justice Lowry

The Honourable Mr. Justice Frankel

The Honourable Mr. Justice Fitch


